FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2007 Commission File Number 333-114196 AXTEL, S.A.B. DE C.V. (Translation of Registrant’s name into English) Blvd. Gustavo Diaz Ordaz 3.33 No. L-1 Col. Unidad San Pedro San Pedro Garza Garcia, N.L. Mexico, CP66215 (52)(81)8114-0000 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82-. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Forward Looking Statements 1 Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2007 and 2006 and for the Nine Months Ended September 30, 2007 and 2006 2 Condensed Consolidated Statements of Changes in Financial Position for the Nine Months Ended September 30, 2007 and 2006 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2007 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 62 PART IIOTHER INFORMATION Item 1. Legal Proceedings 63 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 3. Defaults upon Senior Securities 63 Item 4. Submission of Matters to a Vote of Security Holders 63 Item 5. Other Information 63 Item 6. Exhibits and Reports 63 Signatures 64 In this report, references to “$,” “$US” or “Dollars” are to United States Dollars and references to “Ps.” or “Pesos” are to Mexican Pesos.This report contains translations of certain Peso amounts into Dollars at specified rates solely for the convenience of the reader.These translations should not be construed as representations that the Peso amounts actually represent such Dollar amounts or could be converted into Dollars at the rates indicated or at any other rate. Unless otherwise indicated, this report contains discussions and financial information that was prepared in accordance with Mexican financial reporting standards, which we refer to as ‘‘Mexican GAAP.’’ These principles differ in significant respects from U.S. generally accepted accounting principles, which we refer to as ‘‘US GAAP,’’ including, but not limited to, the treatment of the capitalization of pre-operating expenses, the capitalization of interest, severance, and deferred income taxes and employees’ profit sharing and in the presentation of cash flow information. Forward Looking Statements This report contains certain forward-looking statements within the meaning of Section 27A of the United States Securities Act of 1933, as amended, (the “Securities Act”) and Section 21E of the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”).These forward-looking statements reflect our views with respect to our financial performance and future events.All forward-looking statements contained herein are inherently uncertain.Actual results could differ materially from those projected in the forward-looking statements as a result of factors discussed herein.Many of these statements may be identified by the use of forward-looking words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential,” among others.Readers are cautioned not to place reliance on these forward-looking statements.The following factors, as well as other factors described in this report, could cause actual results to differ materially from such forward-looking statements: · competition in local services, long distance, data, internet, voice over internet protocol, or VoIP, services and video; · ability to attract subscribers; · changes and developments in technology, including our ability to upgrade our networks to remain competitive and our ability to anticipate and react to frequent and significant technological changes; · our ability to successfully integrate Avantel and Axtel; · our ability to manage, implement and monitor billing and operational support systems; · an increase in churn, or subscriber cancellations; · the control of us retained by certain of our stockholders; · changes in capital availability or cost, including interest rate or foreign currency exchange rate fluctuations; · our ability to service our debt; · limitations on our access to sources of financing on competitive terms; · our need for substantial capital; -i- · the effects of governmental regulation of the Mexican telecommunications industry; · declining rates for long distance traffic; · fluctuations in labor costs; · foreign currency exchange fluctuations relative to the US dollar or the Mexican peso; · the general political, economic and competitive conditions in markets and countries where we have operations, including competitive pricing pressures, inflation or deflation and changes in tax rates; · significant economic or political developments in Mexico and the United States; · the global telecommunications downturn; · the timing and occurrence of events which are beyond our control; and · other factors described in our recent filings with SEC, including but not limited, our Form 20-F for the year ending on December 31, 2006. Any forward-looking statements in this document are based on certain assumptions and analysis made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the current circumstances.Forward-looking statements are not a guarantee of future performance and actual results or developments may differ materially from expectations.You are therefore cautioned not to place undue reliance on such forward-looking statements.While we continually review trends and uncertainties affecting our results of operations and financial condition, we do not intend to update any particular forward-looking statements contained in this document. -ii- PARTI - FINANCIAL INFORMATION ITEM1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Quarterly Condensed Consolidated Financial Statements as of September 30, 2007 (With comparative figures as of December 31, 2006 and September 30, 2006) AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 (Thousands pesos of constant purchasing power as of September 30, 2007) (Unaudited) September 30, December 31, Assets 2007 2006 Current assets: Cash and cash equivalents $ 1,329,413 1,203,894 Accounts receivable 1,986,953 1,635,762 Refundable taxes and other accounts receivable 159,517 248,889 Advances to suppliers 71,270 43,207 Inventories 149,101 101,531 Total current assets 3,696,254 3,233,283 Property, systems and equipment, net (note 6) 13,917,014 13,826,985 Long-term accounts receivable 18,686 20,378 Intangible assets (note 7) 1,188,890 1,401,566 Pre-operating expenses, net 122,034 157,208 Deferred income taxes (note 11) 332,542 611,605 Deferred employee’s profit sharing 3,621 27,359 Investment in shares of associated company 14,472 13,916 Other assets (note 8) 294,887 304,590 Total assets $ 19,588,400 19,596,890 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ 1,813,487 1,890,515 Accrued interest 104,279 16,200 Current maturities of long-term debt (note 9) 185,591 160,770 Taxes payable 131,622 61,689 Derivative financial instruments (note 4) 93,422 67,518 Deferred revenue 509,928 605,373 Other accounts payable (note 10) 346,833 503,572 Total current liabilities 3,185,162 3,305,637 Long-term debt, excluding current maturities (note 9) 7,588,974 8,170,419 Severance, seniority premiums and other post retirement benefits 98,916 84,229 Deferred revenue 217,740 267,054 Other long-term accounts payable 5,810 2,969 Total liabilities 11,096,602 11,830,308 Stockholders’ equity (note 12): Common stock 8,737,600 8,548,192 Additional paid-in capital 730,595 538,961 Deficit (1,053,869) (1,419,093) Cumulative deferred income tax effect 130,195 130,195 Change in the fair value of derivative instruments (52,723) (31,673) Total stockholders’ equity 8,491,798 7,766,582 Commitments and contingencies (note 13) Total liabilities and stockholders’ equity $ 19,588,400 19,596,890 The accompanying notes are an integral part of the condensed consolidated financial statements. AXTEL, S. A.B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Thousands pesos of constant purchasing power as of September 30, 2007) Three months ended Nine months ended September 30, September 30, (Unaudited) (Unaudited) 2007 2006 2007 2006 Telephone services and related revenue $ 3,035,240 1,557,316 9,065,299 4,430,441 Operating costs and expenses: Cost of sales and services (1,077,443) (475,485) (3,336,498) (1,347,786) Selling and administrative expenses (887,975) (534,648) (2,692,871) (1,504,401) Depreciation and amortization (671,063) (379,418) (2,062,734) (1,090,367) (2,636,481) (1,389,551) (8,092,103) (3,942,554) Operating income 398,759 167,765 973,196 487,887 Comprehensive financing result: Interest expense (220,486) (71,737) (689,571) (337,358) Interest income 22,976 15,285 80,644 73,892 Foreign exchange gain (loss), net 9,471 40,220 8,457 (14,940) Change in the fair value of derivative instruments (note 4) 1,371 (5,943) 23,767 (22,089) Monetary position gain 130,244 10,002 163,002 18,238 Comprehensive financing result, net (56,424) (12,173) (413,701) (282,257) Employee’s profit sharing (2,495) - (4,223) - Other (expense) income, net (21,254) (2,945) (13,153) (18,056) Other expense, net (23,749) (2,945) (17,376) (18,056) Income before income taxes 318,586 152,647 542,119 187,574 Income tax (14,234) - (18,505) - Deferred income tax (note 11) (95,899) (38,306) (159,249) (50,496) Total income tax (110,133) (38,306) (177,754) (50,496) Equity in results of associated company 283 - 859 - Net income $ 208,736 114,341 365,224 137,078 Weighted average common shares outstanding 2,923,117,741 2,840,936,866 2,916,495,106 2,840,936,866 Basic and diluted earnings per share (pesos) 0.07 0.04 0.13 0.05 The accompanying notes are an integral part of the condensed consolidated financial statements. -2- AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Financial Position (Thousands pesos of constant purchasing power as of September 30, 2007) Nine months ended September 30, (Unaudited) 2007 2006 Operating activities: Net income $ 365,224 137,078 Add charges to operations not requiring (providing) resources: Depreciation 1,738,089 975,082 Amortization 324,645 115,285 Deferred income tax and employee’s profit sharing 159,249 50,496 Equity in results of associated company (859 ) - Resources provided by the operations 2,586,348 1,277,941 Net investment in from operations (490,022 ) (4,135 ) Resources provided by operating activities 2,096,326 1,273,806 Financing activities: Issuance of common stock 381,042 (9,436 ) Decrease in loans, net (556,624 ) (1,016,347 ) Restricted cash - 36,669 Accrued interest 88,079 46,766 Other accounts payable 11,604 10,449 Resources used in financing activities (75,899 ) (931,899 ) Investing activities: Acquisition and construction of property, systems and equipment, net (1,828,118 ) (1,216,357 ) Pre-operating expenses - (9,155 ) Change in other assets (66,790 ) (22,420 ) Resources used in investing activities (1,894,908 ) (1,247,932 ) Increase (decrease) in cash and cash equivalents 125,519 (906,025 ) Cash and cash equivalents at beginning of period 1,203,894 2,011,174 Cash and cash equivalents at end of period $ 1,329,413 1,105,149 The accompanying notes are an integral part of the condensed consolidated financial statements. -3- AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders’ Equity Nine months ended September 30, 2007 (Thousands pesos of constant purchasing power as of September 30, 2007) Common stock Additional paid-in capital Deficit Cumulative deferred income tax effect Change in the fair value of derivative instruments Total stockholders’ equity Balances as of December 31, 2006 $ 8,548,192 538,961 (1,419,093 ) 130,195 (31,673 ) 7,766,582 Issuance of common stock (note 12(a)) 189,408 191,634 — — — 381,042 Comprehensive income — — 365,224 — (21,050 ) 344,174 Balances as of September 30, 2007 (Unaudited) $ 8,737,600 730,595 (1,053,869 ) 130,195 (52,723 ) 8,491,798 The accompanying notes are an integral part of the condensed consolidated financial statements. -4- AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders’ Equity Nine months ended September 30, 2007 (Thousands pesos of constant purchasing power as of September 30, 2007) (1) Basis of presentation On November 13, 2007, theofficers of the Company authorized the issuance of the accompanying consolidated financial statements and related footnotes. The accompanying consolidated financial statements have been prepared in accordance with Mexican Financial Reporting Standards (FRS). As of June 1, 2004, the Mexican Board for Research and Development of Financial Reporting Standards (Consejo Mexicano para la Investigación y Desarrollo de Normas de Información Financiera or CINIF) is in charge of issuing financial reporting standards in Mexico.To accomplish this task, CINIF received from the Mexican Institute of Public Accountants the bulletins of Generally Accepted Accounting Principles and Circulars issued through that date, which have been renamed as Financial Reporting Standards (FRS), and will continue in force until modified, substituted or superseded by a new FRS.Through December 2006, CINIF had issued eight series A and one series B FRS, effective for fiscal years beginning after December 31, 2005.Therefore, all prior series A bulletins, as well as bulletins B-1 and B-2, have been superseded. The accompanying consolidated financial statements have been prepared in accordance with Mexican FRS. Therefore that FRS A-5 requires that income statements distinguish only between incomes, costs and expenses ordinaries and non-ordinaries, the FRS related to Income Statements have not been issued, and is the one that must contain all the detail of classification, by which the income statement of December 31, 2006 is presented in accordance to the dispositions of FRS B-3. (2) Organization, description of business and salient events Axtel, S.A.B. de C.V. and subsidiaries (the "Company" or "AXTEL") is a Mexican corporation engaged in operating and/or exploiting a public telecommunication network to provide voice, sound, data, text, and image conducting services, and local, national, and international long-distance calls. To provide these services and carry out the Company’s activity, a concession is required (see note 13e).In June 1996, the Company obtained a concession from the Mexican Federal Government to install, operate and exploit public telecommunication networks for an initial period of thirty years. AXTEL offers different access technologies, including fixed wireless access, point-to-point, point-to-multipoint, a fiber optic radio links and copper technology, which are used depending on the communication needs of the clients. On February 2, 2007, the Company issued U.S. $275 millionunsecured senior notes due February 1, 2017. Interest will be payable semiannually bearing interest at of 75/8 % beginning on August 1, 2007. The proceeds of this issuance were used to prepay the bridge financing related to the acquisition of Avantel on December 1, 2006. (see note 9) On November 27, 2006 the Company entered into an agreement with Banco Nacional de Mexico, S.A. (“Banamex”) and Telecomunicaciones Holding Mx, S. de R.L. de C.V. (“Tel Holding”) to acquire all the infrastructure and shares of Avantel Infraestructura, S. de R.L. de C.V. and Avantel, S. de R.L. de C.V.
